Name: Council Regulation (EEC) No 750/87 of 16 March 1987 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 87 Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 750/87 of 16 March 1987 amending Regulation (EEC) No 950/68 on the Common Customs Tariff whereas an amendment should therefore be made to the Common Customs Tariff annexed to Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 430/87 (2), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal form the Commission, Whereas, following the accession of Spain and Portugal to the Community, negotiations took place with the United States of America under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) with the objec ­ tive of resolving the trade dispute which exists between the Community and the United States ; Whereas these negotiations resulted in the Agreement between the European Economic Community and the United States of America for the conclusion of negotia ­ tions under GATT Article XXIV.6, as approved by the Council Decision of 30 January 1987 ; Whereas, under the terms of the Agreement, the Commu ­ nity undertook, inter alia, to reduce certain customs duties on an autonomous basis during the period 1987 to 1990 ; Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Council The President L. TINDEMANS (') OJ No L 172, 22. 7 . 1968 , p . 1 . (2) OJ No L 43, 13 . 2. 1987, p . 9 . No L 76/2 Official Journal of the European Communities 18 . 3 . 87 ANNEX Rate of duty Heading number Description Autonomous % or levy (L) Conventional % (unchanged)07.04 A. Onions 20 (a) 16 B. (unchanged) (a) Duty rate reduced to 10 % within the limits of an annual tariff quota of 12 000 tonnes to be granted by the compentent authorities. This measure is applicable until 31 December 1990 . 08.01 (unchanged) A. to C. (unchanged) D. Avocados : I. From 1 December to 31 May . II . From 1 June to 30 November E. to H. (unchanged) 12 (a) 12 8 8 (a) Duty rate reduced to 4% until 31 December 1990. (unchanged) A. (unchanged) B. (unchanged) C. (unchanged) I. Meadow fescue (Festuca pratensis) seed ; vetch seed ; seeds of the genus Poa (Poa palustris, Poa trivialis, Poa pratensis) ; rye grass (Lolium perenne, Lolium multilforum) : timothy grass (Phleum pratense) ; red fescue (Festuca rubra) ; cocksfoot grass (Dactylis 12.03 10 (a) 10 (a) 10 (b) 10 (c) 10 (d) 4 4 5 6 7 glomerata) ; bent grass (Agrostis) II . Clover (Trifolium spp.) III . Other D. Flower seeds ; kohlrabi seeds (Brassica oleracea var. caulorapa and gongy ­ Iodes) E. Other (a) Duty rate reduced to 2 % until 31 December 1990 . (b) Duty rate reduced to 2,5 % until 31 December 1990 . (c) Duty rate reduced to 3 % until 31 December 1990 . (d) Duty rate reduced to 4% until 31 December 1990 . (unchanged) A. (unchanged) I. (unchanged) 20.06 22 (a) 16II . Of 1 kg or less B. (unchanged) | (a) Duty rate reduced to 12% until 31 December 1990 . 18 . 3 . 87 Official Journal of the European Communities No L 76/3 Heading number Rate of duty Description i Autonomous % or levy (L) Conventional % 20.07 (unchanged) A. (unchanged) I. (unchanged) II . (unchanged) a) Of a value exceeding 22 ECU per 100 kg net weight : 1 . Apple juice 42 (a)  2. Other 42  b) Other : 1 . Apple juice 2 . Other 42 (a) + (L) 42 + (L)  III . (unchanged) || B. (unchanged) I. (unchanged) a) (unchanged) || 1. (unchanged) 2. (unchanged) aa) Containing added sugar : 11 . Apple juice 25 (b) 24 + ads 22. Other 25 24 + ads || bb) Other : l \\ 11 . Apple juice 25 (b) 25 22. Other 25 25 3 . (unchanged) b) (unchanged) \\ 1. (unchanged) \\ 2. (unchanged) aa) With an added sugar content exceeding 30 % by weight . 25 (b) + (L) 24 + ads bb) With an added sugar content of 30 % or less by weight 25 (b) 24 + ads \\ cc) Not containing added sugar 25 (b) 25 Il 3. to 4. (unchanged) II . (unchanged) a) (unchanged) 1 . (unchanged) Il li 2. Grapefruit juice 21 (c) 15 + ads 3 . to 5. (unchanged) ||\\ 6. (unchanged) aa) (unchanged) li li bb) Other : li 11 . Juice of fruit of the species Vaccinium macrocarpon . 24 (d) 22 ||22.Other ....... ....... 24 22 li 7. (unchanged) No L 76/4 Official Journal of the European Communities 18 . 3 . 87 Heading number Rate of duty Description Autonomous % or levy (L) Conventional % 20.07 (cont 'd) B. II . b) (unchanged) 1 . (unchanged) 2. (unchanged) aa) (unchanged) bb) Other 21 (c) 15 + ads || 3. to 6. (unchanged) 7. (unchanged) l aa) (unchanged) \\ bb) (unchanged) cc) Not containing added sugar : 1 1 . Juice of fruit of the species Vaccinium macrocarpon . 22. Other 24 (d) 24 22 22 8 . (unchanged) (a) Duty rate reduced to 30 % until 31 December 1990 . (b) Duty rate reduced to 18 % until 31 December 1990 . (c) Duty rate reduced to 12 % until 31 December 1990 . (d) Duty rate reduced to 14 % until 31 December 1990 . 22.09 (unchanged) A. to B. (unchanged) C. (unchanged) I. to II . (unchanged) III . (unchanged) a) (unchanged) 1 . Two litres or less 2 . More than two litres 1,20 ECU per hi per % vol of alochol + 10 ECU per hi (a) 1,20 ECU per hi per % vol of alcohol (b) 0,40 ECU per hi per % vol of alcohol + 3 ECU per hi 0,40 ECU per hi per % vol of alcohol (a) Duty rate reduced to 0,20 ECU per hi per % vol of alcohol + 1,50 ECU per hi until 31 December 1990 . (b) Duty rate reduced to 0,20 ECU per hi per % vol of alcohol until 31 December 1990 . 24.02 (unchanged) A. (unchanged) B. Cigars 80 (a) 52 C. to E. (unchanged) (a) Duty rate reduced to 43 % until 31 December 1990 . 28.01 (unchanged) A. to B. (unchanged) C. Bromine 15 (a) 9 D. (unchanged) \\ (a) Duty rate reduced to 4,5 % until 31 December 1990 . 18 . 3 . 87 Official Journal of the European Communities No L 76/5 Rate of duty Heading number Description Autonomous % or levy (L) Conventional % 29.02 (unchanged) A. (unchanged) I. to II . (unchanged) III . Bromides : a) Dibromoethane and vinyl bromide b) Other B. to C. (unchanged) 23 (a) 23 8,6 8,6 (a) Duty rate reduced to 3 % until 31 December 1990 . 29.07 (unchanged) A. Halogenated derivatives : I. Bromides II . Other C. to D. (unchanged) 15 (a) 15 6,9 6,9 (a) Duty rate reduced to 3 % until 31 December 1990 . 29.08 (unchanged) A. (unchanged) I. to II . (unchanged) III . (unchanged) a) (unchanged) b) (unchanged) c) other : 1 . Bromides 2. Other B. to D (unchanged) 16 (a) 16 7,1 7,1 (a) Duty rate reduced to 3 % until 31 December 1990 . (unchanged) A. to B. (unchanged) C. (unchanged) I. to II . (unchanged) III . Other : 29.15 18 (a) 18 13 13 a) Bromides b) Other (a) Duty rate reduced to 8 % until 31 December 1990 . (unchanged) A. (unchanged) I. (unchanged) II . Other : a) 3,3 ',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 29.26 17 (a) 17 7 7b) Other B. (unchanged) (a) Duty rate reduced to 3 % until 31 December 1990 . No L 76/6 Official Journal of the European Communities 18 . 3 . 87 Heading number Rate of duty Description Autonomous % or levy (L) Conventional % 38.14 (unchanged) A. Anti-knock preparations based on tetraethyl-lead B. (unchanged) I. to II . (unchanged) III . Other : a) Anti-knock preparations b) Other 19 (a) 17 (a) 17 7,2 5,8 5,8 (a) Total suspension until 31 December 1990 . 38.19 (unchanged) A. to R. (unchanged) S. Chemical elements referred to in Note 2 .(g) to this Chapter : I. Doped silicon II . Other T. to X. (unchanged) 9 (a) 9 7,6 7,6 (a) Duty rate reduced to 5 % until 31 December 1990 . 39.01 (unchanged) A. to B. (unchanged) C. (unchanged) I. to VI . (unchanged) VII . Other : a) Epoxide resins : 1 . In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 2. In other forms b) Polyether alcohols : 1 . Polyethylene glycols 2 . Other : aa) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter bb) In other forms c) Other : 1 . In one of the forms mentioned in Note 3 (a) and (b) to this Chapter 2. In other forms 20 20 (a) 20 20 (a) 20 20 (a) 20 ' 7,6 7,6 7,6 7,6 7,6 7,6 7,6 (a) Duty rate reduced to 6,5% until 31 December 1990 . 44.15 Plywood, blockboard, laminboard, battenboard and similar lami ­ nated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry 15 (a) 10 (b) (a) Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m3 of plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm This measure is applicable until 31 December 1990. (b) (unchanged). 18 . 3 . 87 Official Journal of the European Communities No L 76/7 Heading number Description Rate of duty Autonomous % or levy (L) Conventional % 76.03 (unchanged) A. Strip for Venetian blinds B. Other : I. Rectangular II . Other 15 15 (a) 15 10 10 10 (a) Duty rate reduced to 7,5 % until 31 December 1990 . 87.06 (unchanged) A. (unchanged) B. (unchanged) I. (unchanged) II . Other : a) Wheels of aluminium ; parts and accessories of wheels, of aluminium b) Other 19 (a) 19 6,9 6,9 (a) Duty rate reduced to 6 % until 31 December 1990 .